                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 PAYAL KAPOOR,                                  )
                                                )
                      Plaintiff,                )
                                                )
                                                      No. 18 C 7867
                          v.                    )
                                                )
                                                      Magistrate Judge Cummings
 ANDREW SAUL, Commissioner of Social            )
 Security,                                      )
                                                )
                      Defendant.                )

          DEFENDANT’S AGREED MOTION FOR ENTRY OF JUDGMENT
         UNDER RULE 58 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       Defendant Andrew Saul, Commissioner of Social Security, by John R. Lausch, Jr., United

States Attorney for the Northern District of Illinois, requests that the court enter a separate

judgment order under Fed. R. Civ. P. 58 following its April 23, 2021 order (Dkt. 29) remanding

the case to the Commissioner for further administrative action, and in support states as follows:

       1.    The court entered an order granting plaintiff’s motion for summary judgment,

denying the Commissioner’s motion for summary judgment, and remanding the case to the

Commissioner for further administrative action, but did not enter a separate judgment order under

Fed. R. Civ. P. 58.

       2.    Entry of a separate judgment order under Rule 58 is necessary for the matter to be

remanded to the Commissioner for further administrative action under Title 42 U.S.C. § 405(g) (a

“sentence four remand”).

       3.    In an email dated April 30, 2021, plaintiff’s counsel Andrew M. Allamian, stated that

he had no objection to this motion.
       WHEREFORE, the defendant Commissioner requests that the court enter a separate Rule

58 judgment order remanding the matter to the Commissioner for further administrative action.



                                           Respectfully submitted,

                                           JOHN R. LAUSCH, Jr.
                                           United States Attorney

                                           By: s/ Jimmy L. Arce
                                             JIMMY L. ARCE
                                              Assistant United States Attorney
                                              219 South Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353-8449
                                              jimmy.arce@usdoj.gov


Of Counsel:

KATHRYN CALDWELL
Regional Chief Counsel

JOHN CHADWICK
Assistant Regional Counsel
Social Security Administration
Office of the General Counsel, Region V
600 West Madison Street, Sixth Floor
Chicago, Illinois 60661
(312) 596-1825




                                              2
